Name: Council Regulation (EEC) No 3002/85 of 28 October 1985 amending Regulation (EEC) No 1698/85 imposing a definitive anti-dumping duty on imports of electronic typewriters originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 85 Official Journal of the European Communities No L 288/5 COUNCIL REGULATION (EEC) No 3002/85 of 28 October 1985 amending Regulation (EEC) No 1698/85 imposing a definitive anti-dumping duty on imports of electronic typewriters originating in Japan (4) Consequently, these models should be excluded from the scope of the duty and Regulation (EEC) No 1698/85 should be amended in consequence, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 1698/85 is hereby replaced by the following : '3 . The duty shall not apply to the following models manufactured by the following companies : Brother Industries Ltd : EP 20, EP 22, EP 41 , EP 43, EP 44, TC 600, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Community ('), and in parti ­ cular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee as provided for under the above Regula ­ tion, WHEREAS : ( 1 ) The Council , by Regulation (EEC) No 1698/85 (2), imposed a definitive anti-dumping duty on imports of electronic typewriters originating in Japan. (2) Certain small-size electronic typewriters were excluded from this duty because they fell into a different category from those produced in the Community. (3) Certain exporters have now requested that a number of additional models be excluded from this duty. The following models were found not to be comparable with any electronic typewriter produced in the Community : Brother : EP 43, Canon : S 10 (Typemate 10), S 70 (Typestar 7), Sharp : PA 950, PA 1000 . Canon Inc. : S 1 0 (Typemate 1 0), S 50 (Typestar 5), S 50R (Typestar 5R), S 60 (Typestar 6), S 70 (Typestar 7), Casio Computer Co. Ltd : CW 10, CW 20, CW 25, Sharp Corporation : PA 950, PA 1000, Silver Seiko Ltd : EXD 10 (Tescomate 55), EXD 15 (Tescomate/Tescomatic X 77).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 October 1985. For the Council The President J. SANTER (') OJ No L 201 , 30. 7. 1984, p. 1 . P) OJ No L 163, 22. 6 . 1985, p . 1 .